Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the amendment and remarks filed on 06/01/2021.
Claims 26-47 are currently pending. 
Claims 1-25 are canceled.
Claims 26, 30, 35, 44-45, 47 are currently amended.

Allowable Subject Matter
Claims 26-47 renumbered as 1-22 are allowed. 

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 26-47 are considered allowable because Applicant’s arguments below are persuasive enough to withdraw the rejection because:
“In contrast, independent claim 26 as amended is directed to channel reconfiguration by a network node in which the wireless devices served by the network node continues to be served by the same network node after the channel reconfiguration. 
Further, independent claim 26 requires that the RSSI measurements obtained by the network node from the wireless devices served by the network node trigger a need for the network node to perform channel reconfiguration. Lilja (7:53-56) discloses that "if the average transmission power of the base station becomes too high, it can be concluded that 
Applicant submits that this passage is silent about "RSSI measurements" obtained by the base station from terminal equipment, and about anything "trigger[ing] a need" for the base station to "perform channel reconfiguration" as required by claim 26,” (remarks, page 10 of 12).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen et al (US 20090080382 A1) pertains to a method, when a monitored pilot of circuit switched network exceeds an intra-system handoff threshold, the MS reports this pilot, and the measured pilot channel strength, to BS.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED A KAMARA whose telephone number is (571)270-5629.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED A KAMARA/Primary Examiner, Art Unit 2419